The opinion of the court was delivered by
Voorhees, J.
Assuming but not deciding that the choses in action involved in this case have a potential existence, that the wages sought to be assigned were under existing contracts and were therefore assignable at law and were not mere possibilities not coupled with an interest all of which may well be doubted, there is one unsuperable obstacle presented in each case to the upholding of the assignments.
The authority of the plaintiff, the assignee, to sue in its own name at law, must arise under the nineteenth section of the Practice act (Revision 1903). We are concerned, therefore, with a strictly legal assignment, but not an assignment of contingent interests and expectancies which equity will enforce by construing such assignment to operate by way of agreement or contract, a distinction clearly pointed out in *281Mitchell v. Winslow, 2 Story 630. See Sullivan v. Visconti 39 Vroom 543.
In each of the.cases the assignment sets out a definite consi deration and assigns all claims “which I have now and all (of) which at any time between the date hereof and until the above amount shall have been paid shall accrue/’ for service or any claim whatever.
There was no acceptance by the defendant of the assignments; on the contrary, each was refused.
The assignment in each case became inoperative as soon as the sum of money designated as its consideration had been paid. Ho particular sum of money corresponding in amount with payments to be made by the defendant to its employes was assigned. In each case compliance with the assignment would result in the splitting up of the wages by the payment to the plaintiff of the part assigned to it, and the payment of the remainder to the assignor. The statute in question has been construed by this court in Otis v. Adams, 27 Vroom 38, as not extending to a case where a part of a chose in action is attempted to be assigned.
This view leads to the following results:
In case Ho. 1 the judgment will be reversed, with costs.
In case Ho. 2 the judgment will be affirmed, with costs.
In case Ho. 3 the judgment will be reversed, with costs.